                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                            CASE NO. 3:19-CV-00014-GNS-LLK

MAKER’S MARK DISTILLER, INC.                                                     PLAINTIFF

v.

SPALDING GROUP, INC., et al.                                                     DEFENDANTS
                                   OPINION AND ORDER

       Senior Judge Joseph H. McKinley, Jr., referred this matter to Magistrate Judge Lanny King

for resolution of non-dispositive matters. (Docket # 3). This case was reassigned to Judge Justin

R. Walker. (Docket # 41). Judge Justin R. Walker recused from this matter and it was reassigned

to Senior Judge Joseph H. McKinley, Jr. (Docket # 47). This matter was then reassigned to Chief

Judge Greg N. Stivers. (Docket # 48).

       On December 17, 2020, the parties filed a Joint Motion for Entry of Agreed Protective

Order (Docket # 45) and tendered an Agreed Protective Order for review by this Court. (Docket

# 46). For the reasons set forth below, the Court denies this Joint Motion without prejudice for

failure to comply with the “good cause” requirement of Federal Rule of Civil Procedure 26 and

the sealing requirements under the Local Rules. The Court will consider a timely filed motion that

complies with Federal Rule of Civil Procedure 26, Local Rule 5.7, Local Rule 37.1, and this Order.

                                   Good Cause Requirement

       This Court has increasingly scrutinized stipulated motions for protective orders that do not

make the necessary showing of good cause required by the Rules of Civil Procedure and case

authority. See Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605-GNS (W.D. Ky.

Oct. 23, 2018) (Edwards, J.) (discussing why the Court will enter the second proposed agreed

protective order because it develops why a protective order is necessary) (Pacer); see also



                                                1
Wellmeyer v. Experian Info. Sols., 3:18-cv-94-RGJ (W.D. Ky. May 30, 2018) (Pacer); Middleton

v. Selectrucks of America, LLC, 3:17-cv-602-RGJ (W.D. Ky. Sept. 21, 2018) (Pacer); Mitcham v.

Intrepid U.S.A., Inc., 3:17-cv-00703-CHB (W.D. Ky. Oct. 1, 2018) (Boom, J.) (Pacer); Roberson

v. KentuckyOne Health, Inc., 3:18-cv-00183-CRS-RSE (Aug. 29, 2018) (Edwards, J.) (Pacer);

Savidge v. Pharm-Save, Inc., 3:17-cv-000186-CHB (W.D. Ky. July 9, 2018) (Whalin, J.) (Pacer);

Effinger v. GLA Collection Co., 3:17-cv-000750-DJH (W.D. Ky. March 28, 2018) (Lindsay, J.)

(Pacer); Fleming v. Barnes, 3:16-cv-264-JHM (W.D. Ky. Feb. 27, 2017) (Whalin, J.) (Pacer).

       Under Federal Rule of Civil Procedure 26(c)(1)(G), “[t]he court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense , including . . . requiring that a trade secret or other confidential research, development,

or commercial information not be revealed or be revealed only in a specified way….” Good cause

exists when the party moving for the protective order “articulate[s] specific facts showing ‘clearly

defined and serious injury’ resulting from the discovery sought….” Nix v. Sword, 11 Fed. App’x

498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)). For

example, in determining whether to grant a protective order in a trade secret case, the court

considered the following factors:

       (1) the extent to which the information is known outside of [the] business;

       (2) the extent to which it is known by employees and others involved in [the] business;

       (3) the extent of measures taken . . . to guard the secrecy of the information;

       (4) the value of the information to [the business] and to [its] competitors;

       (5) the amount of effort or money expended . . . in developing the information;

       (6) the ease or difficulty with which the information could be properly acquired or

       duplicated by others.



                                                  2
Williams v. Baptist Healthcare Sys., No. 3:16-CV-00236-CRS, 2018 WL 989546, at *2 (W.D. Ky.

Feb. 20, 2018) (citing Nash-Finch Co. and Super Food Servs., Inc. v. Casey’s Foods, Inc., 2016

WL 737903, at *2 (E.D. Ky. Feb. 23, 2016) (citations omitted)). “The burden of establishing good

cause for a protective order rests with the movant.” Nix v. Sword, 11 Fed. App’x 498, 500 (6th

Cir. May 24, 2011); see also In re Skelaxin Antitrust Litig., 292 F.R.D. 544, 549 (E.D. Tenn. 2013)

(“To show good cause, the moving party must articulate specific facts that show a clearly defined

and serious injury resulting from the discovery sought; mere conclusory statements will not be

sufficient.”).

        Rule 26 of the Federal Rules of Civil Procedure affords the Court with broad discretion to

grant or deny protective orders. Parker & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227

(6th Cir. 1996). Because entry of a protective order is contrary to the basic policy in favor of broad

discovery, the party that seeks a protective order has a heavy burden to show substantial

justification for withholding information from the public. See Williams, 2018 WL 989546, at *2;

see also, Proctor & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227 (6th Cir. 1996) (“While

District Courts have the discretion to issue protective orders, that discretion is limited by the careful

dictates of Fed. R. Civ. P. 26 and is circumscribed by a long-established tradition which values

public access to court proceedings.”); Meyer Goldberg, Inc. of Lorain v. Fisher Foods, Inc., 823

F.2d 159, 162 (6th Cir. 1987) (“As a general proposition, pretrial discovery must take place in the

public unless compelling reasons exist for denying public access to the proceedings.”).

        In this case, the parties have not met their burden in showing that the documents they seek

to protect and deem as confidential should be shielded from the public. The tendered Order does

not describe the documents that require protection; rather, the Order outlines generally what could

be considered confidential, such as “documents and information pertaining to private and



                                                   3
confidential personal information, as well as financial, competitive, personnel, product

development, and other kinds of commercially sensitive and/or proprietary information…”

(Docket # 46, p. 1).

       Specifically, the tendered Order creates a dichotomy of protected documents, documents

that are confidential and documents that are highly confidential. (Id. generally). The tendered

Order defines “Confidential Discovery Materials” as documents the producing party or any other

party designates as such due to that party’s good faith belief that the documents “constitute

proprietary or competitively or commercially sensitive information, the disclosure of which would

be a violation of privacy right and/or would be detrimental to that party in the conduct of its

business. (Id. at pp. 2-3). The tendered Order goes on to define “Highly Confidential Discovery

Materials” as materials designated as such by a party to that designating party’s good faith belief

that the documents “consist of extremely confidential, non-public information, including either

trade secrets or proprietary or other highly confidential business, financial, regulatory, or strategic

information, the disclosure of which would create a substantial risk of competitive or business

injury to the Producing or Designating Party.” (Id. At p. 3).

       Here, the tendered Order neither clearly defines the documents that will be subject to the

Agreed Protective Order nor does it show a clearly defined and serious injury that would result

from the production of those documents. The parties bear a heavy burden in attempting to show

substantial justification for withholding information from the public. Here, they have not met that

burden and the proposed Agreed Protective Order cannot be entered.

       This Court recently reached a similar conclusion in Bussell, in which the parties submitted

an Agreed Protective Order for the protection of alleged confidential and private information,

without any explanation for why the Order was necessary. Bussell v. Elizabethtown Independent



                                                  4
School Dist., 3:17-cv-00605, at Docket # 27 (W.D. Ky. Aug. 29, 2018). The Court denied the

motion without prejudice and specifically stated that the party seeking a protective order should

set out the reasons why a protective order is necessary. Id. at Docket # 28. The parties then filed

a new motion for protective order, which the Court granted, noting that the parties explained that

the materials at issue were nude or seminude photographs and that dissemination of the images

was sensitive in nature, may constitute additional crimes, and could potentially adversely impact

ongoing criminal proceedings. Id. at Docket # 33.

                                        Sealing Standard

       Additionally, the Court declines to sign and enter the proposed order because Paragraph 6,

which provides that “Discovery Materials designated as Confidential or Highly Confidential that

are included in any legal document (i.e., any document intended to be filed with the Court) served

in this Litigation…shall be filed under seal subject to terms and procedures agreed to by the parties

or ordered by the Court…” (Docket # 46, p. 9). This provision is contrary to Local Rule 5.7(c)

and the Sixth Circuit’s direction on the requirements for filing a document under seal. Local Rule

5.7(c) addresses filing documents under seal:

       (c) Specific Authority or Motion Required; Protective Orders. Absent a federal statute
       or federal rule of procedure, local rule, or standing order of this court, a party seeking to
       file a sealed document must electronically file a motion for leave to seal. The motion must
       state why sealing is required and must establish that the document sought to be filed under
       seal is entitled to protection from public disclosure. Reference to a stipulation that allows
       a party to designate certain documents as confidential is not sufficient grounds to establish
       that a document, or portions thereof, warrants filing under seal.

LR 5.7(c).

       The Sixth Circuit addressed the requirements that must be met by both the proponents of

an order to seal and the court ruling on that motion in Shane Grp., Inc. v. Blue Cross Blue Shield

of Michigan, 825 F.3d 299 (6th Cir. 2016). The Shane Court clarified the standard for sealing



                                                 5
documents the parties have chosen to make part of the judicial record by filing is “vastly more

demanding” than the standard for protective orders for documents the parties exchange with each

other during discovery. Id. at 307. That the documents are covered by a “mere protective order”

or have been designated as confidential by a party is not sufficient reason to seal them from the

public after the parties placed the documents in the judicial record. Id. Once parties place

documents in the judicial record, they have crossed a line between the discovery stage and the

adjudicative stage. Id. at 305.

       In Shane, the Sixth Circuit also stated that at the adjudicative stage “the public has a strong

interest” in access to assess a court’s decisions and the information on which the court relied in

making that decision. Id. Due to the “strong presumption in favor of openness…Only the most

compelling of reasons can justify” sealing documents and “the seal must be narrowly tailored to

serve that reason.” Id. Therefore, the party seeking to seal documents must “analyze in detail,

document by document, the propriety of secrecy, providing reasons and legal citations.” Id. at

305-06. Additionally, the court must explain the basis for sealing each document and must

articulate “specific findings and conclusions” as to why the interest in sealing it is compelling, the

interest in public access less so, and why the seal is as narrow as possible. Id. at 306.

       In this case, the parties proposed blanket language for both a protective order and an order

to seal in the same Proposed Order. The Parties perfunctorily stated that confidential material and

documents containing any confidential material “shall” be filed under seal. (Docket # 46, p. 9).

This is insufficient. The Parties have not identified the documents, provided analysis to explain

why sealing is required, nor shown how this interest is more compelling than the public’s interest

in access. The Parties have not explained how this provision is narrowly tailored to satisfy this




                                                  6
interest. The Court, therefore, has no information with which it can make the specific findings and

conclusions required to seal.

         The Court will consider a proposed protective order that requires the party to move to seal

specific documents, but will not pre-authorize the sealing of yet to be identified documents.

                                             Conclusion

         For the reasons provided above, the Court declines to enter this Order for failure to comply

with the “good cause” requirement of Federal Rule of Civil Procedure 26. The Court will consider

a timely filed motion that complies with Rule 26, Local Rule 5.7, Local Rule 37.1, and this Order.

IT IS SO ORDERED.
January 10, 2020



c:       Counsel
p:       0.25




                                                  7
